         Case 2:18-cv-01493-JLS Document 15-1 Filed 06/27/19 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT ALLEN FERGUSON, III,                   :
          Plaintiff,                          :             CIVIL ACTION
                                              :             NO. 18-1493
               v.                             :
                                              :
ANDREW M. SAUL, 1                             :
Commissioner of Social Security,              :
             Defendant.                       :
                                            ORDER

       AND NOW, this       17th day of         July       , 2019, upon careful and independent

consideration of the administrative record, the Brief and Statement of Issues in Support of Request

for Review filed by Plaintiff, Defendant’s response, and Plaintiff’s reply (Docs. 9, 10 & 13), and

after review of the Report and Recommendation of United States Magistrate Judge David R.

Strawbridge, it is hereby ORDERED that:

       1.      The Report and Recommendation is APPROVED and ADOPTED;

       2.      The final decision of the Commissioner denying disability benefits to Plaintiff is

VACATED;

       3.      Plaintiff’s Motion for Summary Judgment (Doc. 9) is GRANTED IN PART; and

       4.      The matter is REMANDED to the Commissioner pursuant to Sentence Four of

42 U.S.C. § 405(g) for further proceedings consistent with the Magistrate Judge’s Report.

       The Clerk of the Court shall mark this case CLOSED for statistical purposes.

                                             BY THE COURT:


                                             /s/ Jeffrey L. Schmehl
                                             _________________________________
                                             JEFFREY L. SCHMEHL,            J.



1
  Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019.
Pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure, therefore, he should be
substituted for Nancy A. Berryhill as Defendant in this suit. No further action need be taken to
continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).
